n e e e e b a n e o department of the treasury internal_revenue_service washington d c sin -0509 aus date no third party contacts contact person id number telephone number t ra ty employer_identification_number o o a o o z i z l o r l l i o v i dear sir or madam this is in response to your request of date fora ruling on the proper treatment of excess_contributions and the calculation of net_investment_income for a supporting_organization exempt under sec_509 a of the internal_revenue_code m is exempt under sec_501 of the code and is classified as a supporting_organization under sec_509 a m is organized and operated exclusively for charitable religious and educational_purposes by conducting and supporting activities for the benefit of to perform the function of and or carry out the purposes of several named public_charities to date m has accomplished its exempt_purpose by supporting n a tax exempt private school m was formed in and was initially funded by a gift from a and b husband and wife of stock in o a publicly traded corporation in its first fiscal_year m contributed a percentage of its o stock to n to satisfy its pledge to the school to aid in the construction and renovation of a school building m pledged an additional matching grant to n to be paid when the school had received sufficient matching funds from other donors when the school reached this goal during m's second fiscal_year m contributed additional o stock in accordance with its pledge during its first fiscal_year m had no income or receipts other than the original contribution of o stock additionally m had no expenses other than the contribution paid to n in its second fiscal_year m's income included not only additional contributions received but also interest and dividends from securities and capital_gains m incurred expenses for investment management fees accounting fees and miscellaneous expenses in its third o fiscal_year m again had income from contributions interest and dividends on securities and capital_gains and expenses for investment management fees other professional fees and miscellaneous expenses based on the above you have requested that we rule that m continues to be described in sec_509 a of the code and is in compliance with the substantially alt requirement of sec_1_509_a_-4 i ili a of the income_tax regulations for any year in which its charitable distributions made prior to the end of the succeeding year plus unused carryovers equal or exceed of its income reduced by related expenses with income being defined as excluding contributions received and long term capital_gains the unused carryover will be computed in accordance with the procedures described in sec_53 a - e of the foundation and similar excise_taxes regulations sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 c other than an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or of is organized supervised or controlled by or in connection with one or more b organizations described in sec_509 a or and c is not controlled directly or indirectly by one or more disqualified persons classified in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_1 a -4 i i of the regulations provides in part that a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test and the integral part test sec_1_509_a_-4 i i of the regulations provides in part that a supporting_organization will meet the ‘integra part test if operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides it maintains a significant involvement in the sec_1_509_a_-4 of the regulations requires that the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves sec_1 a -4 i iii a of the regulations requires that the supporting_organization make payment of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement with respect to such supporting_organization except as provided in sec_1_509_a_-4 iii b the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness sec_4942 of the code generally imposes a tax on the undistributed_income_of_a_private_foundation for purposes of the definition of operating_foundation under sec_4942 j sec_4942 defines adjusted_net_income as the excess of the gross_income for the taxable_year with certain modifications including taking capital_gains_and_losses into account only in an amount equal to any net_short-term_capital_gain for the taxable_year over the sum of the deductions with certain modifications which would be allowed to a corporation subject_to tax under sec_11 for the taxable_year sec_53_4942_b_-1 of the regulations provides that for purposes of sec_4942 j 3a of the code relating to qualifying distributions by private operating_foundations the term substantially_all mean sec_85 percent or more sec_53_4942_a_-3 d of the regulations provides in part that a qualifying_distribution made during a taxable_year shall be treated as made i first out of undistributed_income of the immediately preceding_taxable_year to the extent thereof ii second out of the undistributed_income from the taxable_year to the extent thereof and iii then out of corpus sec_53_4942_a_-3 of the regulations provides in part that if in any taxable_year for which an organization is subject_to the initial excise_tax there is created an excess of qualifying distributions such excess may be used to reduce distributable amounts in any taxable_year of the adjustment period the distributable_amount for a taxable_year in the adjustment period shall be reduced to the extent of the lessor of i the excess of qualifying distributions made in prior taxable years to which such adjustment period applies or ii the remaining undistributed_income at the close of such taxable_year after applying any qualifying distributions made in such taxable_year to the distributable_amount for such taxable_year revrul_76_208 1976_1_cb_161 held that a sec_501 trust did not satisfy the substantially_all requirement of the integral part test set forth in sec_1 a - a i iii a of the regulations and was therefore not a sec_509 a supporting_organization the trust instrument designated a bank as sole trustee and provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annua income was to be distributed to the church the service reasoned that although the term substantially_all is not defined in the sec_509 regulations it is defined in the foundation excise_tax regulations issued under sections of the code which were promulgated under the tax reform act of as was sec_509 the service adopted the percent definition set forth in sec_53_4942_b_-1 of those regulations the term income or annual net incomes in sec_1_509_a_-4 i iii of the reguiations like the term substantially_all is not further defined in that section of the regulations but is defined in section of the code and the regulations thereunder for the reasons stated in revrul_76_206 - f of the code should be used - the definition of income for purposes of sec_1_509_a_-4 iii a of the regulations adjusted_net_income under that section includes net_short-term_capital_gain term adjusted_net_income under section as you point out neither the sec_509 regulations or rev_rul discuss or define the time period that an organization has to distribute substantially_all of its income however since it references sec_4942 it is reasonable to consider the distribution periods set forth in that section as a reasonable standard for determining whether a supported_organization has satisfied the substantially_all rule set forth in sec_1_509_a_-4 iii a of the regulations as well thus in accordance with sec_53_4942_a_-3 of the regulations any payments to n during m’s third fiscal_year would be to satisfy the substantially_all requirement for its second fiscal_year you have indicated that m had a net joss in its second fiscal_year however and was not required to make any distribution in its third fiscal_year m distributed the rest of the matching grant which you indicate far exceeded percent of its adjusted_net_income as defined in sec_4942 as permitted by sec_53_4942_a_-3 of the regulations m may carryover the excess_contribution for five tax years following the year in which the excess_contribution was made based on the above we conclude that m continues to be described in sec_509 of the code and is in compliance with the substantially_all requirement of sec_1_509_a_-4 of the income_tax regulations m will continue to satisfy the substantially_all requirement of sec_1_509_a_-4 i iii a for any year in which its charitable distributions made prior to the end of the succeeding year plus unused carryovers equal or exceed of its income reduced by related expenses with income being defined as excluding contributions received and long term capital_gains the unused e c a r t s carryover should be computed in accordance with the procedures described in sec_53 a - e of the foundation and similar excise_taxes regulations this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we are informing your area manager of this ruling please keep a copy of it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely seve em sock gerald v sack manager exempt_organizations technical group
